Citation Nr: 1638247	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The appellant served on active duty for training from July 1961 to December 1961, and on active duty from September 10, 1963 to September 12, 1963 under Title 10 of the United States Code pursuant to Executive Order 11118.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

This issue was previously before the Board in March 2016, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The appellant did not have impaired hearing of either ear at the time of his separation from service or within one year of separation from service.  

2.  Bilateral hearing loss was diagnosed many years after separation from service and is not attributable to any noise exposure during service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the appellant's claim, VA issued VCAA notice in the form of July and August 2008 letters which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the appellant prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the appellant.  The appellant's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The appellant was afforded a VA medical examination for the disability on appeal in February 2015, with an April 2016 addendum.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The appellant seeks service connection for a bilateral hearing loss disorder.  He asserts he has bilateral hearing loss as a result of his noise exposure during service, to include exposure to rifle and artillery fire during service.  He alleges he first noticed a loss of hearing acuity during service, and service connection is therefore warranted.  Review of the service personnel records confirm the appellant's military occupational specialty (MOS) during service was auto maintenance helper.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Additionally, sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

On examination for service entrance in July 1961, the appellant was tested using the whispered voice/spoken voice hearing test.  Results indicated 15/15 hearing bilaterally on both whispered and spoken voice testing.  On examination for service separation in December 1961, whispered voice/spoken voice hearing test results were again 15/15.  Audiometric testing was not conducted at that time, according to the examination report.  The appellant, on his concurrent report of medical history, denied any history of running ears or ear, nose, or throat trouble.  

A periodic medical examination was afforded the appellant in June 1963, but hearing acuity testing was not conducted at that time, according to the examination report.  No abnormalities of the ears were noted on physical examination, and none were reported by the Veteran at that time.  

Post-service, the record does not reflect a diagnosis of a hearing loss disorder until 2015.  On VA examination in February 2015, bilateral sensorineural hearing loss was confirmed.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
60
75
80
LEFT
25
50
85
100
105+

Speech discrimination using the Maryland CNC word list test was 80 percent in the right ear and 52 percent in the left.  Regarding the etiology of the current hearing loss, a VA examiner reviewed the claims file and opined that it was less likely than not that the Veteran's current bilateral hearing loss was either incurred in or the result of any period of active duty service.  The examiner explained that the Veteran was only provided a whispered voice test at entrance and separation from service and also noted that as a civilian he worked for a valve company in the foundry for 13 years where hearing protection was required.  He later worked as a truck driver.  The examiner explained the whispered voice test is not frequency specific or a valid indicator of hearing acuity.  He was around hazardous military noise without hearing protection for 5 months and worked around occupational noise for 13 years.  The examiner concluded that it was less likely the condition was due to military noise without further evidence to prove otherwise.  

In an April 2016 addendum opinion, the February 2015 VA examiner provided further elaboration regarding her prior opinion.  She acknowledged the appellant's lay testimony regarding onset of "problems with his hearing" during service, but also noted that on his December 1961 report of medical history, he denied any history of trouble with his ears.  Likewise, no ear abnormalities or hearing difficulties were noted by the service examiner or reported by the Veteran on the June 1963 periodic examination.  Based on the lack of any other evidence, other than the appellant's own reports many years after service, of hearing difficulty during any period of active duty service, the examiner concluded the current bilateral hearing loss was less likely than not related to any disease, injury, or incident of service.  The examiner specifically noted that the appellant did not report any hearing difficulties at any time during periodic or separation examinations while in service.  

Having considered the entirety of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a bilateral hearing loss disorder.  In considering the appellant's claim, the Board notes that a hearing loss disorder of either ear was not diagnosed during service, within a year thereafter, or for many years after service separation.  Likewise, the appellant did not report or seek treatment for a hearing disorder until 2008, over 40 years after his last period of active duty or active duty for training.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board further notes that this claim was referred to a VA examiner for a diagnosis and opinion.  After reviewing the claims file and examining the appellant, a VA audiologist rendered a competent medical opinion opining that the current diagnosis of a bilateral hearing loss disorder was not incurred in and was not otherwise related to active duty service.  The examiner cited to specific records within the claims file and supported the opinion with a medical rationale.  This medical opinion is uncontroverted in the record and is considered highly probative by the Board.  The Board acknowledges that the failure to meet VA's criteria for hearing loss at the time of an appellant's separation from active service is not necessarily a bar to service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  In the present case, however, the examiner reviewed the appellant's entire record, including his service records indicating his MOS, and determined both that the appellant did not experience onset of a hearing disorder during service or within a year thereafter, and that any current hearing loss disorder was unrelated to any incident of service.  

The appellant himself asserted in his written statements that his bilateral hearing loss disorder was incurred during service.  While he is competent to report such symptomatology as a perceived decline in hearing acuity, he is not competent to assert that a permanent decline in hearing acuity was occurred in service or is otherwise related to in-service acoustic trauma.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the appellant's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of a hearing loss disorder is not competent in the present case, because the appellant is not competent to diagnosis the exact onset or cause of a hearing loss disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as a decline of hearing acuity, he is not competent to testify regarding the internal workings of the ear.  The appellant has also not reported a medical opinion told to him by a competent expert, and his assertions have not later been corroborated by a competent expert.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral hearing loss disorder, as no such disorder was either incurred in service, manifested to a compensable degree within a year thereafter, or is otherwise etiologically related to service; therefore, this claim must be denied.  The benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a bilateral hearing loss disorder is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


